DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS page 1 lines 1-8, filed 2/17/2022, with respect to the specification and claims 1-12 have been fully considered and are persuasive.  The objection to the specification, objection to claim 5, objection to claims 3-12 as dependent upon a rejected claim, 102 rejection of claims 1-2 and the 103 rejection of claims 1-2 of 11/29/2021 have been withdrawn. 

EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karin Williams on 4/25/2022.
The application has been amended as follows:
Claim 6, in line 2, the recitation “in annular recess,” should be replaced with - - in the annular recess, - - 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	As previously addressed in the Non-Final Office Action on 11/29/2021, claim 3 would be allowable for disclosing a groove extended along the direction parallel to the elongated axis and aligned with the side hole, and wherein the first portion is arranged in the groove.
	Liu fails to disclose wherein the first annular portion is provided with a groove extended along the direction parallel to the elongated axis and aligned with the side hole.
	Lyon teaches the outer periphery of the body is provided with a first annular portion, wherein the first annular portion is provided with a groove extended along the direction parallel to the elongated axis and aligned with the side hole. However, Lyons fails to teach or provided a motivation for having the first portion be arranged in the groove.
	Based on the configuration of Lyon, it would be improper to modify Liu to have the first portion of the retaining member be arranged in the groove on the outer periphery of the body. One of ordinary skill would be drawn to having the first portion be arranged on the outer periphery of the outer sleeve. Therefore, the combination of features is considered to be allowable.
	Claims 4-12 would be allowable as being dependent on claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723